Citation Nr: 0736817	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-13 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disability of 
the feet, claimed as tinea cruris and hyperkeratosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from August 1964 to March 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision that, in part, 
denied service connection for a skin disability of the feet, 
claimed as tinea cruris and hyperkeratosis.  The veteran 
timely appealed.

In May 2007, the RO granted entitlement to service connection 
for right lower back scars, residuals of lipoma removal; and 
for lipoma of the right upper abdomen.  The record reflects 
no notice of disagreement, to date, with either the initial 
ratings assigned or their effective date.  Hence, those 
matters no longer are in appellate status and will not be 
addressed by the Board at this time.  


FINDING OF FACT

The competent evidence is against a link between the 
veteran's current skin disability of the feet and service; 
and the current skin disability of the feet was first 
demonstrated many years after service, and is not due to or 
aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a skin disability of 
the feet, claimed as tinea cruris and hyperkeratosis, are not 
met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through July 2004 and March 2006 letters, the RO notified the 
veteran of elements of service connection, and the evidence 
needed to establish each element.  These documents served to 
provide notice of the information and evidence needed to 
substantiate the claim.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
Each of the letters asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession. 

While notice to a claimant should be provided prior to the 
initial adverse decision, one of the documents meeting the 
above-described notice requirements was provided to the 
veteran after the rating action on appeal.  The timing 
deficiency was remedied by the fact that the veteran's claim 
was re-adjudicated by the agency of original jurisdiction 
after notice was provided.  Mayfield v. Nicholson, 444 F.3d 
at 1334; Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The March 2006 letter provided the veteran with notice as to 
how VA assigns a disability rating and an effective date for 
any award of increased benefits on appeal for service-
connected disabilities.  Any defect as to timeliness in this 
notice is rendered moot as service connection for the 
veteran's skin disability is not warranted.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with the claim on appeal, reports of which are of 
record.  The veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

In this case, the veteran contends that his current skin 
disability of the feet, claimed as tinea cruris and 
hyperkeratosis, began in service.  

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection is available on a secondary basis for 
disability that is proximately due to a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  The regulation has 
been interpreted as permitting secondary service connection 
where a service-connected disability aggravates a non-
service-connected disability.  Allen v. Brown, 7 Vet. App.  
439 (1995). 

A secondary service connection claim requires competent 
medical evidence linking the claimed disability to a service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); Velez v. West, 10 Vet. App. 432 (1997); see Jones 
(Wayne) v. Brown, 7 Vet. App. 134, 136-37 (1994) (lay 
testimony that one condition was caused by a service-
connected condition was insufficient to well ground a claim).

Service connection has been established for diabetes 
mellitus, Type II, with erectile dysfunction and peripheral 
neuropathy of the lower extremities; hypertension; and, as 
noted above, scar residuals of lipoma removal and lipoma of 
the right upper abdomen.

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).

Service medical records show no defects at the time of entry, 
and the veteran is presumed to have been in sound condition.  
These records reflect, however, that the veteran was 
diagnosed with tinea cruris and treated with foot powder on 
one occasion in June 1967.  Clinical evaluation at the time 
of the veteran's discharge examination in February 1974 
revealed normal feet.

Post service evidence includes that report of a whole body 
bone scan, conducted in January 2000, which revealed 
irregular activity in the feet, likely arthritic.

In April 2004, the veteran reported that he spent 11/2 years 
with wet feet in his boots in service, and that he was issued 
nylon socks.
  
The report of an October 2004 VA examination reflects that 
the veteran has chronic leg edema attributed to chronic 
venous stasis.

An August 2005 examiner found no evidence of ulceration or 
amputation of the feet, and no pitting edema of extremities.

During an April 2007 VA examination, the veteran reported a 
history of cracking of the skin of his heels, particularly in 
winter.  Examination revealed hyperkeratosis of bilateral 
heels.  No further scaling and no fissuring of the feet were 
noted.  Nor was there maceration between the toes, and each 
of the nail plates was normal.  The examiner found no tinea 
pedis.  Following a review of the claims file, the examiner 
opined that the current hyperkeratosis of the heels was 
neither related to the tinea cruris diagnosed in service, nor 
related to the veteran's diabetes mellitus.

The Board notes that there has been no contemporaneous 
evidence post-service of hyperkeratosis of the bilateral 
heels until April 2007.  The absence of evidence of tinea 
cruris and/or hyperkeratosis in the decades immediately 
following service, constitutes negative evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

While the veteran is competent to offer statements of first-
hand knowledge that he had wet feet in his boots for 
prolonged periods in service, as a lay person he is not 
competent to render a probative opinion on a medical matter, 
such as the etiology of a current skin disorder of the feet.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

In fact, the veteran's statements that a skin disability of 
his feet began in service are outweighed by the absence of 
any medical notation of tinea pedis, as mentioned by the 
April 2007 VA examiner.

Because there is no competent opinion linking the veteran's 
current hyperkeratosis of bilateral heels to service or to a 
service-connected disability, there was no contemporaneous 
evidence of a skin disability of the feet for many years 
after service, and a competent opinion is against the claim; 
the Board finds that the preponderance of the evidence is 
against the grant of service connection.  38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for a skin disability of the feet, claimed 
as tinea cruris and hyperkeratosis, is denied.

____________________________________________
J. A. MARKEY 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


